UNITED STATES COURT OF APPEALS
Filed 10/16/96
                             FOR THE TENTH CIRCUIT



    In the Matter of: MOTOR HOME (1),
    a late model beige or tan motor home
    which was towing a blue CJ5 jeep.
    The motor home was recently bearing
    Texas license plate number 362TRG,                 No. 95-1416
    registered to Wilma L. McQueen, Rt 4,          (D.C. No. 95-CR-353)
    Box 1225, Livingston, TX and                         (D. Colo.)
    identified by Vehicle ID No.
    1G8KP37W553333241,

                Defendant,

    ______________________________

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.

    ALVY T. MCQUEEN,

                Movant-Appellant.




                             ORDER AND JUDGMENT *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BRORBY, BARRETT, and EBEL, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Movant Alvy T. McQueen appeals from an order of the United States

District Court for the District of Colorado denying his motion for an order

permitting him to appeal an order entered by the United States District Court for

the Southern District of Texas in a civil case pending there.

      In 1988, the Colorado district court issued a search warrant authorizing a

search of Mr. McQueen’s motor home. Following entry of a guilty plea and his

subsequent imprisonment in Texas, Mr. McQueen commenced a civil action in

Texas district court challenging the disclosure of certain documents seized

pursuant to the search warrant. In 1994, Mr. McQueen moved in the Colorado

district court to either unseal an affidavit and supporting documents submitted to

support the search warrant or to transfer those documents under seal to the Texas

district court to permit it to determine whether the materials should be released.

In his motion, Mr. McQueen noted that “the federal district court in Houston,

Texas will be uniquely situated to understand the critical facts bearing upon any

                                         -2-
continuing need for secrecy of the information involved here and make

appropriate decisions as to whether the information should be released or

considered in camera by that Court in dispensing justice in that case.”

Supplemental App. at 2. The Colorado district court granted the motion and sent

copies of the requested materials under seal to the Texas district court which

determined that the materials could be unsealed as redacted by the court.

      Mr. McQueen then asked the Texas district court to forward its order for

entry in the case in Colorado so he could appeal the Texas court’s order. When

the Texas district court denied the motion, Mr. McQueen asked the Colorado

district court for an order permitting him to appeal the Texas district court’s

order. The Colorado district court denied the motion and Mr. McQueen now

appeals that order.

      As we must, we first review whether we have jurisdiction over this appeal.

See Lopez v. Behles (In re American Ready Mix, Inc.), 14 F.3d 1497, 1499 (10th

Cir.), cert. denied, 115 S. Ct. 77 (1994)(appellate court has an independent duty

to examine its own jurisdiction, even where neither party contests it and both are

prepared to concede it). We conclude that we do have jurisdiction. The district

court’s order was a final order. See 28 U.S.C. § 1291.

      Next, we consider whether the Colorado district court properly denied Mr.

McQueen’s motion. We conclude that it did. An appeal from a reviewable


                                          -3-
decision of a district court “shall be taken . . . to the court of appeals for the

circuit embracing the district.” 28 U.S.C. § 1294(1). Neither the federal District

court for the district of Colorado nor this court has jurisdiction to review the

judgment of the federal District court for the Southern district of Texas.

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                       Entered for the Court



                                                       James E. Barrett
                                                       Senior Circuit Judge




                                           -4-